DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of Species III (Figure 8): A handheld device for facial and neck muscles stimulation with a slide mechanism, in the reply filed on February 22, 2022 is acknowledged. 

	Although applicant states the elected species III ( Figure 8) includes claims 1-6, 9-11 and new claims 21-22, examiner respectfully disagrees. Claim 6 recites “wherein the second part includes a protuberance on the inward surface” which is not part of the elected species, see figure 6.
Claim 6 is  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 22, 2022.
Status of the Claims
	Claims 1-5, 9-11 and 21-22 are pending.
	Claims 7-8 and 12-20 have been withdrawn.
	Claims 21-22 are new claims. Priority
	Applicant’s claim for the benefit of a prior-filed application 35 U.S.C. 119(e) or under 35
U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Priority benefit claimed on August 7, 2019.

Specification	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds the 150 word limit and legal phraseology such as "means" is present.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: P. 0055 recites "a curved expansion bar formed by 2 sliding half bars" which should be corrected ---a curved expansion bar formed by two sliding half bars---.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:   
Line 1 recites “A exercise device” which should be corrected to ---An exercise device---
Lines 1-2 recite “the device” which should be corrected to---the exercise device---
Line 7 recites “the modiolus holders” which should be corrected to ---the pair of modiolus holders---
Claim 2 is objected to because of the following informalities:   
Lines 1-2 recite “the handles and the modiolus holders” which should be corrected to --- the pair of handles and the pair of modiolus holders---
Line 3 recites “the device” which should be corrected to ---the exercise device---
Claim 3 is objected to because of the following informalities:   
Lines 1 recites “the modiolus holders” which should be corrected to ---the pair of modiolus holders---
Claim 10 is objected to because of the following informalities:   
Lines 3 recites “the respective modiolus holders” which should be corrected to ---the respective pair of modiolus holders---
Claim 22 is objected to because of the following informalities:   
Lines 2 recites “the pare of handles” which should be corrected to --- the pair of handles---
Line 3 recites “the bars” which should be corrected to ---the pair of bars---
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the modiolus holders have an anatomical shape with an exterior surface resembling a mitten” in claim 3, line 1-2, recite relative terms which renders the claim indefinite. The phrase “the modiolus holders have an anatomical shape with an exterior surface resembling a mitten” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because there are numerous type of anatomical shapes and mittens having many different shapes and sizes. Therefore, "the modiolus holders have an anatomical shape with an exterior surface resembling a mitten" has been rendered indefinite. For the purposes of examination, the examiner will interpret the shape of the modiolus holder to be any shape holder capable of receiving portions of the modiolus area of a person’s face.
The phrase “stretched beyond their regular capacity” in claim 11 line 2, recites relative terms which renders the claim indefinite. The phrase “stretched beyond their regular capacity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because all mouths (including the modiolus and all the surrounding muscles of the face) come in all shapes and sizes depending on a number of factors such as gender and age. Therefore, the muscles attached to the modiolus are "stretched beyond their regular capacity" has been rendered indefinite. For the purposes of examination, the examiner will interpret this limitation as the user having to resist a resistance forces caused by the exercise device through muscle flexion as mentioned in p. 0011 of the specification. 
The remaining claims are indefinite insofar as they depend from rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mokros (DE 10139688 A1).
Regarding claim 1, Mokros discloses an exercise device for exercising facial and neck muscles comprising: A pair of bars [10,12]; a pair of modiolus holders [20,22]; and a pair of handles [30]; wherein: the pair of bars are configured to be separated from one another via a rotatable connection [14]
(“A left and right wing 10 and 12 is pressed together and placed in the rounded corners 20 and 22 in the corners of the mouth. Rotation runs over a fulcrum 14 which is provided with a screw 16 through the left wing 10.” See last paragraph of page 5.)

the pair modiolus holders are attached to respective proximal ends of the pair of bars (see annotated figure 1E below); and the pair of handles are attached to distal ends of the pair of bars (see annotated figure 1E below).

    PNG
    media_image1.png
    669
    829
    media_image1.png
    Greyscale

	Regarding claim 2, Mokros discloses wherein the pair of handles and the pair of modiolus holders are symmetrical to each other relative to a central line of symmetry of the device (see annotated figure 1A below).

    PNG
    media_image2.png
    676
    826
    media_image2.png
    Greyscale


	Regarding claim 3, Mokros discloses wherein the pair of modiolus holders have ‘an anatomical shape with an exterior surface resembling a mitten’ (figure 1A above shows the pair of modiolus holders 20, 22 having an anatomical shape with an exterior surface resembling a mitten. Applicants mitten shape has two pockets, similarly Mokros has two extensions). 
	Regarding claim 4, Mokros discloses wherein each of the modiolus holders includes a first and second part, wherein the second part is longer and has a larger surface area than the first part (Annotated figure 1A above shows each of the modiolus holders have both a first and second part, wherein the second part is longer and has a larger surface area than the first part).
	Regarding claim 5, Mokros discloses wherein respective outer surfaces of the first and second part are convexly shaped, and respective inward surfaces of the first and second part are concavely shaped (In as much as applicant has shown in figure 8, of the instant drawings, “convexly shaped” and concavely shaped” examiner has also shown annotated figure 1A having the outer surfaces being convexly shaped and the inward surfaces being concavely shaped).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mokros (DE 10139688 A1) and in further view of Robbins et al (US 20070037665 A1).
	Regarding claim 9, Mokros shows all the invention as substantially discussed above, Mokros does not disclose wherein the pair of modiolus holders include a biocompatible material.
	Robbins et al teaches an oral exercise device [10] for facial muscles of the mouth having a pair of modiolus holders [46,48] wherein the pair of modiolus holders include a biocompatible material 
(“the oral exercise device is inexpensive and biocompatible when it is manufactured from plastic.” See p. 0018).

	It would have been obvious to a person of ordinary skill in the art before the effective
filling date of the claimed invention to modify the pair of modiolus holders of Mokros to include biocompatible material as taught by Robbins et al to provide users a mouth exercise device with a safe non-toxic material that is inexpensive and biocompatible. 

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mokros (DE 10139688 A1 and in further view of Takashi(US 20130260963 A1).
	Regarding claim 10, Mokros teaches a method for exercising the facial muscles of a person’s face, the method comprising: placing the pair of modiolus holders at locations on a face and within a mouth of a user such that a first and second part of the respective modiolus holder contact and grasp modiolus areas of the face (Annotated figure 1 shows the described method, bottom of page 4 recites 
“A left and right wing 10 and 12 is pressed together and placed in the rounded corners 20 and 22 in the corners of the mouth. Rotation runs over a fulcrum 14;)

moving the pair of handles away from each other such that an angle at the rotatable connection between the pair of bars is increased (Annotated figure 1B shows the described method, as the user moves the pair of handles away from each other the pair of bars have an increased angle represented by the heavy line); moving the exercise device in one of an upwards or downwards angle (Figure 2A shows the exercise device in a first position while figure 2B shows the exercise device in a second position in one of an upward or downward angle).
	Mokros does not disclose a method for pulling the exercise device away from the face such that muscles attached to the modiolus areas are stretched.
	Takashi teaches an oral exercise device having a pair modiolus holders [31,61] and a pair of handles [21,51] wherein and pulling the exercise device away from the face such that muscles attached to the modiolus areas are stretched ( p. 0017 recites 
“After put the oral rehabilitation device into the mouth of the patient and plugged the retaining tab 52 at the second operating portion 51 into the retaining loop 22 at the first operating portion 21, the patient can push and pull the first operating portion 21 and the second operating portion 51 to move the muscles around the lips, thereby dragging all the facial muscles.”)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to teach the method of  pulling the exercise device away from a person’s face to Mokros in the same manner as taught by Takashi to allow users alternative methods of exercising all of the facial muscles. 

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mokros (DE 10139688 A1 and in further view of Takashi (US 20130260963 A1) and Nachshon (GB 2385282 A).
	Regarding claim 11, Mokros modified shows all the invention as substantially discussed above, Mokros modified does not teach wherein the muscles attached to the modiolus areas are ‘stretched beyond their regular capacity’.
	Nachshon teaches a modiolus stretching exercise device (see figure 1) wherein the muscles attached to the modiolus areas are ‘stretched beyond their regular capacity’ (The modiolus stretching exercise device is inserted into the corners of the mouth and the user then, through muscle flexion, squeezes the cheek muscles, including the modiolus and surrounding muscles, against a resistance force caused by the modiolus stretching device. See abstract).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to teach the method of providing a resistance force to stretch the modiolus, and surrounding muscles, to Mokros modified in the same manner as Nachshon to allow users to stretch the facial muscles and provide an alternative method for muscle flexion of the facial muscles. 

	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mokros (DE 10139688 A1) and in further view of Han (CN 105662536 A)
.
	Regarding claim 21, Mokros shows all the invention as substantially discussed above, Mokros does not disclose wherein the pair of handles are adjustable relative to the distal ends of the pair of bars.
	Han teaches an oral device with a pair of handles [101] and a pair of bars [102] wherein the pair of handles are adjustable relative to the distal ends of the pair of bars (Figure 2 shows a schematic diagram of the pair of handles, the pair of handles [101] comprises a first handle [1011] and a second handle [1012] inside of the first handle [1011]. Both the first and second handle have a stopper [1014, 1015] which prevent the second handle [1012] from being removed from the first handle [1011]. The second handle [1012] is adjusted within the first handle [1011] and a compression nut [1013] locks the second handle [1012] in place. Therefore, the pair of handles [101] are adjustable relative to the distal ends of the pair of bars [102] via the slide and lock mechanism. See “referring to Fig 1-4” section)
	It would have been obvious to a person of ordinary skill in the art before the effective
filling date of the claimed invention to modify the pair of handles of Mokros to incorporate a pair of handles with slide and lock mechanism as taught by Han to accommodate users of different arm/finger lengths and sizes. 

	

	Regarding claim 22, Mokros shows all the invention as substantially discussed above, Mokros does not teach a slide mechanism, wherein the pair of handles are slidably attached to the distal ends of the pair of bars by the slide mechanism.
	Han teaches an oral device with a pair of handles [101] and a pair of bars [102] further comprising a slide mechanism, wherein the pair of handles are slidably attached to the distal ends of the pair of bars by the slide mechanism (Figure 2 shows a schematic diagram of the pair of handles, the pair of handles [101] comprises a first handle [1011] and a second handle [1012] inside of the first handle [1011]. Both the first and second handle have a stopper [1014, 1015] which prevent the second handle [1012] from being removed from the first handle [1011]. The second handle [1012] slides within the first handle [1011] and a compression nut [1013] locks the second handle [1012] in place. Therefore, the pair of handles [101] are slidably attached to the distal ends of the pair of bars [102] via the slide and lock mechanism. See “referring to Fig 1-4” section)

	It would have been obvious to a person of ordinary skill in the art before the effective
filling date of the claimed invention to modify the pair of handles of Mokros to incorporate a pair of handles with a slide and lock mechanism as taught by Han to accommodate users of different arm lengths and sizes.
Conclusion
	The prior art made of record below and not relied upon is considered to be pertinent to the applicant’s disclosure.
	Ferrara (US 7662066 B2) discloses a facial and neck muscle exerciser containing a pair of modiolus holders made out of biocompatible material, polyethylene, for stretching the modiolus and surrounding areas of the face.

    PNG
    media_image3.png
    243
    760
    media_image3.png
    Greyscale

	Frascati et al (US 20070012319 A1) discloses a modiolus exercise device having a pair of modiolus holders, a pair of bars, a pair of handles and a rotatable connection. 

    PNG
    media_image4.png
    596
    961
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN R RODRIGUEZ whose telephone number is (571)272-6951. The examiner can normally be reached M-F: 7:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN R RODRIGUEZ/Examiner, Art Unit 3784               

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784